DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 12/19/2019.
Claims 1-14 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 20-26 of copending Application No. 17/228,572. Although the claims at issue are not identical, they are not patentably distinct from each other because a “wire” is a “connecting medium” (paragraph 0058 of specification of application 17/228,572).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 16/721,757
Co-pending Application No. 17/228,572
Claim 1, A method for defining a route for a wire through a three-dimensional building, the method comprising:
modeling the three-dimensional building as:
a two-dimensional array of panels, wherein any two panels in the array of panels are connected panels if a wire can be directly routed from one panel to the other panel;
a set of coordinates for each of one or more panels in the array of panels where a wire can enter or exit the panel; and
a union of the respective set of coordinates for each of the one or more connected panels in the array of panels where a wire can be routed between the connected panels; and
selecting one or more panels in the array through which to route the wire based on the unions of the respective set of coordinates for each of the one or more connected panels in the array of panels.
Claim 1, A method for defining a route for a connecting medium through a three-dimensional building, the method comprising:
modeling the three-dimensional building as:
a two-dimensional array of panels, wherein any two panels in the array of panels are connected panels if a connecting medium can be directly routed from one panel to the other panel;
a set of coordinates for each of one or more panels in the array of panels where a connecting medium can enter or exit the panel; and
a union of the respective set of coordinates for each of the one or more connected panels in the array of panels where a connecting medium can be routed between the connected panels; and
selecting one or more panels in the array through which to route the connecting medium based on the unions of the respective set of coordinates for each of the one or more connected panels in the array of panels.
Claim 2, The method of claim 1, wherein the set of coordinates for each of one or more panels in the array of panels where a wire can enter or exit the panel comprise one of a side edge, a front or a back edge, and an area edge of the panel.
Claim 2, The method of claim 1, wherein the set of coordinates for each of one or more panels in the array of panels where a connecting medium can enter or exit the panel comprise one of a side edge, a front or a back edge, and an area edge of the panel.
Claim 3, The method of claim 1, further comprising:
modeling each panel in the two-dimensional array of panels as a two-dimensional array of quadrilateral cells;
assigning a cost to each cell in the array of cells for the panel; and
calculating a route for the wire through each panel based on the assigned costs of the cells in the array of cells for the panel.
Claim 3, The method of claim 1, further comprising:
modeling each panel in the two-dimensional array of panels as a two-dimensional array of quadrilateral cells;
assigning a cost to each cell in the array of cells for the panel; and
calculating a route for the connecting medium through each panel based on the assigned costs of the cells in the array of cells for the panel.

Claim 4,  The method of claim 3, wherein modeling each panel in the two-dimensional array of panels as the two-dimensional array of quadrilateral cells comprises modeling each panel in the two-dimensional array of panels as a two-dimensional array of quadrilateral cells aligned with a structural design of a corresponding physical panel in the three-dimensional building.
Claim 4, The method of claim 3, wherein modeling each panel in the two-dimensional array of panels as the two-dimensional array of quadrilateral cells comprises modeling each panel in the two-dimensional array of panels as a two-dimensional array of quadrilateral cells aligned with a structural design of a corresponding physical panel in the three-dimensional building.
Claim 5, The method of claim 3, wherein selecting one or more panels in the array through which to route the wire based on the unions of the respective set of coordinates for each of the one or more connected panels in the array of panels comprises selecting one or more panels in the array through which to route the wire further based on the defined route for the wire through each panel based on the assigned costs of the cells in the array of cells for the panel.
Claim 5, The method of claim 3, wherein selecting one or more panels in the array through which to route the connecting medium based on the unions of the respective set of coordinates for each of the one or more connected panels in the array of panels comprises selecting one or more panels in the array through which to route the connecting medium further based on the defined route for the connecting medium through each panel based on the assigned costs of the cells in the array of cells for the panel.
Claim 6,  The method of claim 3, further comprising assigning a cost to each side of each cell in the array of cells for the panel; and
wherein assigning the cost to each cell in the array of cells comprises assigning the cost to each cell based on the assigned cost to each side of the cell.
Claim 6, The method of claim 3, further comprising assigning a cost to each side of each cell in the array of cells for the panel; and
wherein assigning the cost to each cell in the array of cells comprises assigning the cost to each cell based on the assigned cost to each side of the cell.
Claim 7, The method of claim 3, wherein calculating the route for the wire through each panel based on the assigned costs of the cells in the array of cells for the panel comprises calculating a lowest cost route for the wire through each panel based on the assigned costs of the cells in the array of cells for the panel.
Claim 7, The method of claim 3, wherein calculating the route for the connecting medium through each panel based on the assigned costs of the cells in the array of cells for the panel comprises calculating a lowest cost route for the connecting panel through each panel based on the assigned costs of the cells in the array of cells for the panel.
Claim 8, Non-transitory computer readable storage media having instructions stored thereon that, when executed by a processor of a system, the instructions cause the system to perform operations for defining a route for a wire through a three-dimensional building, the method comprising:
modeling the three-dimensional building as:
a two-dimensional array of panels, wherein any two panels in the array of panels are connected panels if a wire can be directly routed from one panel to the other panel;
a set of coordinates for each of one or more panels in the array of panels where a wire can enter or exit the panel; and
a union of the respective set of coordinates for each of the one or more connected panels in the array of panels where a wire can be routed between the connected panels; and
selecting one or more panels in the array through which to route the wire based on the unions of the respective set of coordinates for each of the one or more connected panels in the array of panels.
Claim 20, Non-transitory computer readable storage media having instructions stored thereon that, when executed by a processor of a system, the instructions cause the system to perform operations for defining a route for a connecting medium through a three-dimensional building, the method comprising:
modeling the three-dimensional building as:
a two-dimensional array of panels, wherein any two panels in the array of panels are connected panels if a connecting medium can be directly routed from one panel to the other panel;
a set of coordinates for each of one or more panels in the array of panels where a connecting medium can enter or exit the panel; and
a union of the respective set of coordinates for each of the one or more connected panels in the array of panels where a connecting medium can be routed between the connected panels; and
selecting one or more panels in the array through which to route the connecting medium based on the unions of the respective set of coordinates for each of the one or more connected panels in the array of panels.
Claim 9, The non-transitory computer readable storage media of claim 8, wherein the set of coordinates for each of one or more panels in the array of panels where a wire can enter or exit the panel comprise one of a side edge, a front or a back edge, and an area edge of the panel.
Claim 21,  The non-transitory computer readable storage media of claim 20, wherein the set of coordinates for each of one or more panels in the array of panels where a connecting medium can enter or exit the panel comprise one of a side edge, a front or a back edge, and an area edge of the panel.
Claim 10, The non-transitory computer readable storage media of claim 8, further comprising:
modeling each panel in the two-dimensional array of panels as a two-dimensional array of quadrilateral cells;
assigning a cost to each cell in the array of cells for the panel; and
calculating a route for the wire through each panel based on the assigned costs of the cells in the array of cells for the panel.
Claim 22, The non-transitory computer readable storage media of claim 20, further comprising:
modeling each panel in the two-dimensional array of panels as a two-dimensional array of quadrilateral cells;
assigning a cost to each cell in the array of cells for the panel; and
calculating a route for the connecting medium through each panel based on the assigned costs of the cells in the array of cells for the panel.
Claim 11, The non-transitory computer readable storage media of claim 10, wherein modeling each panel in the two-dimensional array of panels as the two-dimensional array of quadrilateral cells comprises modeling each panel in the two-dimensional array of panels as a two-dimensional array of quadrilateral cells aligned with a structural design of a corresponding physical panel in the three-dimensional building.
Claim 23, The non-transitory computer readable storage media of claim 22, wherein modeling each panel in the two-dimensional array of panels as the two-dimensional array of quadrilateral cells comprises modeling each panel in the two-dimensional array of panels as a two-dimensional array of quadrilateral cells aligned with a structural design of a corresponding physical panel in the three-dimensional building.
Claim 12, The non-transitory computer readable storage media of claim 10, wherein selecting one or more panels in the array through which to route the wire based on the unions of the respective set of coordinates for each of the one or more connected panels in the array of panels comprises selecting one or more panels in the array through which to route the wire further based on the defined route for the wire through each panel based on the assigned costs of the cells in the array of cells for the panel.
Claim 24, The non-transitory computer readable storage media of claim 22, wherein selecting one or more panels in the array through which to route the connecting medium based on the unions of the respective set of coordinates for each of the one or more connected panels in the array of panels comprises selecting one or more panels in the array through which to route the connecting medium further based on the defined route for the connecting medium through each panel based on the assigned costs of the cells in the array of cells for the panel.
Claim 13, The non-transitory computer readable storage media of claim 10, further comprising assigning a cost to each side of each cell in the array of cells for the panel; and
wherein assigning the cost to each cell in the array of cells comprises assigning the cost to each cell based on the assigned cost to each side of the cell.
Claim 25, The non-transitory computer readable storage media of claim 22, further comprising assigning a cost to each side of each cell in the array of cells for the panel; and
wherein assigning the cost to each cell in the array of cells comprises assigning the cost to each cell based on the assigned cost to each side of the cell.
Claim 14, The non-transitory computer readable storage media of claim 10, wherein calculating the route for the wire through each panel based on the assigned costs of the cells in the array of cells for the panel comprises calculating a lowest cost route for the wire through each panel based on the assigned costs of the cells in the array of cells for the panel.
Claim 26, The non-transitory computer readable storage media of claim 22, wherein calculating the route for the connecting medium through each panel based on the assigned costs of the cells in the array of cells for the panel comprises calculating a lowest cost route for the connecting panel through each panel based on the assigned costs of the cells in the array of cells for the panel.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
Step 1: Determining if the claim falls within a statutory category.

Step 2A: Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2104.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).

Step 2B: If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (See MPEP 2106).

Step 1:
With respect to independent claims 1 and 8, applying step 1, the preambles of these claims recite a method (claim 1) and a non-transitory computer readable storage media (claim 8), which fall within the statutory categories of a process (claim 1) and a machine (claim 8).

Claim 1 Step 2A Prong One:
In order to apply Step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. The claim recites:

A method for defining a route for a wire through a three-dimensional building, the method comprising: (preamble)

modeling the three-dimensional building as: a two-dimensional array of panels, wherein any two panels in the array of panels are connected panels if a wire can be directly routed from one panel to the other panel; (mental process – MPEP 2106.04(a)(2)(III))

a set of coordinates for each of one or more panels in the array of panels where a wire can enter or exit the panel; (mental process – MPEP 2106.04(a)(2)(III))

and a union of the respective set of coordinates for each of the one or more connected panels in the array of panels where a wire can be routed between the connected panels; (mental process – MPEP 2106.04(a)(2)(III))

and selecting one or more panels in the array through which to route the wire based on the unions of the respective set of coordinates for each of the one or more connected panels in the array of panels. (mental process – MPEP 2106.04(a)(2)(III))

The limitation of “modeling the three-dimensional building as: a two-dimensional array of panels, wherein any two panels in the array of panels are connected panels if a wire can be directly routed from one panel to the other panel;” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize or draw using pen and paper, a 3D building model represented in a two-dimensional panelized format.

The limitation of “a set of coordinates for each of one or more panels in the array of panels where a wire can enter or exit the panel;” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize or draw using pen and paper, a set of locations where wires can enter or exit a set of panels.

The limitation of “and a union of the respective set of coordinates for each of the one or more connected panels in the array of panels where a wire can be routed between the connected panels;” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize or draw using pen and paper, a set of locations where wires can routed between panels.

The limitation of “and selecting one or more panels in the array through which to route the wire based on the unions of the respective set of coordinates for each of the one or more connected panels in the array of panels.” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally select a panel from a group of panels to route wires through based on specific information.

The limitations discussed above, when viewed as a whole, are directed to the mental process (abstract idea) of imagining a path through a maze, which is a task that humans are capable of performing mentally, especially with the use of a pen and paper.

Claim 1 Step 2A Prong Two:
Under Step 2A Prong Two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use. In particular, the claim recites the additional limitation: “A method for defining a route for a wire through a three-dimensional building, the method comprising:” (general field of use – see MPEP 2106.04(d) referencing MPEP 2106.05(h)).

This additional limitation must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim as a whole is linked to building cable route optimization but the claim does not recite additional elements that integrate the exception into a practical application of the exception because the claim does not have additional elements or a combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

Claim 1 Step 2B:
Moving on to Step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitation “A method for defining a route for a wire through a three-dimensional building, the method comprising:” only presents general field of use (see MPEP 2106.04(d) referencing MPEP 2106.05(h)). As such, considering the claim limitations as an ordered combination, claim 1 does not include significantly more than the abstract idea.

For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more and is rejected as not patent eligible under 35 U.S.C. 101.

Claim 2 recites “wherein the set of coordinates for each of one or more panels in the array of panels where a wire can enter or exit the panel comprise one of a side edge, a front or a back edge, and an area edge of the panel.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally determine the specific locations that make up a set of coordinates. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 3 recites “modeling each panel in the two-dimensional array of panels as a two-dimensional array of quadrilateral cells;” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize, or draw using pen and paper, a panel divided into quadrilateral sections. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. 

Claim 3 also recites “assigning a cost to each cell in the array of cells for the panel;” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally, or using pen and paper, assign a value to each cell of an array. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. 

Claim 3 also recites “and calculating a route for the wire through each panel based on the assigned costs of the cells in the array of cells for the panel.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally, or using pen and paper, determine a cable route based on specific information. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 4 recites “wherein modeling each panel in the two-dimensional array of panels as the two-dimensional array of quadrilateral cells comprises modeling each panel in the two-dimensional array of panels as a two-dimensional array of quadrilateral cells aligned with a structural design of a corresponding physical panel in the three-dimensional building.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize, or draw using pen and paper, a panel divided into quadrilateral sections superimposed over a building structural layout. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 5 recites “wherein selecting one or more panels in the array through which to route the wire based on the unions of the respective set of coordinates for each of the one or more connected panels in the array of panels comprises selecting one or more panels in the array through which to route the wire further based on the defined route for the wire through each panel based on the assigned costs of the cells in the array of cells for the panel.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally choose a panel to route cables through based on specific information. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 6 recites “further comprising assigning a cost to each side of each cell in the array of cells for the panel;” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally, or using pen and paper, assign a value to each cell of an array. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. 

Claim 6 also recites “and wherein assigning the cost to each cell in the array of cells comprises assigning the cost to each cell based on the assigned cost to each side of the cell.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally, or using pen and paper, assign a value to each cell of an array based on specific information. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 7 recites “wherein calculating the route for the wire through each panel based on the assigned costs of the cells in the array of cells for the panel comprises calculating a lowest cost route for the wire through each panel based on the assigned costs of the cells in the array of cells for the panel.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally, or using pen and paper, determine an optimized cable route based on specific information. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea. Therefore, claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8. The limitations of claim 8 are substantially the same as claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claim 9. The limitations of claim 9 are substantially the same as claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 10. The limitations of claim 10 are substantially the same as claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claim 11. The limitations of claim 11 are substantially the same as claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claim 12. The limitations of claim 12 are substantially the same as claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claim 13. The limitations of claim 13 are substantially the same as claim 6 and are rejected due to the same reasons outlined above for claim 6.

Claim 14. The limitations of claim 14 are substantially the same as claim 7 and are rejected due to the same reasons outlined above for claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tabesh_2006 (Tabesh, A. Reza, and Sheryl Staub-French. "Modeling and coordinating building systems in three dimensions: a case study." Canadian Journal of Civil Engineering 33.12 (2006): 1490-1504.) in view of DeKeyser_2016 (US20190095549A1).

Claim 1. Tabesh_2006 teaches “A method for defining a route for a wire through a three-dimensional building, the method comprising:” (Tabesh_2006 Pg. 1491, Left Col: “Current 3-D modeling technologies, such as Autodesk® Building Systems, provide predefined objects that facilitate the development, routing, and connection of MEP systems in a 3-D model and provide conflict detection mechanisms that help to identify physical interferences.” For clarification, the routing of mechanical, electrical, and plumbing systems includes the routing of electrical wires.), “and a union of the (Tabesh_2006 Table 2: “Dimension and location of opening on 6th floor slab (for electrical room) were modified, and another required opening was added” This excerpt from Tabesh_2006 teaches the concept of determining a connection point (union) between two building sections (panels). In this instance, the 6th floor slab opening connects the flooring section of the 6th floor with the ceiling section of the 5th floor.; Tabesh_2006 Fig. 6: This figure demonstrates the connection (union) of two locations (coordinates) where electrical conduits (wires) can pass between two sections (panels) of a building (wall and ceiling sections in this instance).), and “(Tabesh_2006 Table 2: “Dimension and location of opening on 6th floor slab (for electrical room) were modified, and another required opening was added” This excerpt from Tabesh_2006 teaches the concept of determining a connection point (union) between two building sections (panels). In this instance, the 6th floor slab opening connects the flooring section of the 6th floor with the ceiling section of the 5th floor.; Tabesh_2006 Fig. 6: This figure demonstrates that two sections (wall and ceiling sections) of a building model were chosen (selected) to route electrical conduits (wires) through. The combination of these two excerpts from Tabesh_2006 teaches the concept of choosing (selecting) two building sections (panels) through which to route electrical conduits (wires) based on a predetermined connection point (union) between the two building sections.).

Tabesh_2006 does not explicitly teach “modeling the three-dimensional building as: a two-dimensional array of panels, wherein any two panels in the array of panels are connected panels if a wire can be directly routed from one panel to the other panel;”. However, DeKeyser_2016 does teach this claim limitation (DeKeyser_2016 Par 0096: “When said 2D section is selected in the CAD structure before insertion of said structural element, a user may switch between different 2D sections by means of the at least one user input device, and the currently suggested 2D section may be represented on the user visualization device with an altered color. This is advantageous as it helps a user to immediately observe the relevant 2D section.” This excerpt from DeKeyser_2016 teaches the concept of dividing a 3D building model into multiple 2D sections (panels), which is the main concept of this claim limitation.). 

Tabesh_2006 does not explicitly teach “a set of coordinates for each of one or more panels in the array of panels where a wire can enter or exit the panel;”. However, DeKeyser_2016 does teach this claim limitation (DeKeyser_2016 Par 0075-0077: “inserting the structural element in the 2D section based on signals from the at least one user input device, whereby the inserted structural element comprises a location within the 2D section; displaying information related to the location on the user visualization device, comprising the steps of: selecting for each alignment line of the at least two alignment lines a corresponding parallel reference line from said multiple section lines based on said location;”; DeKeyser_2016 Par 0080: “The structural element may be an opening such as a window, a window opening, a door, or a door opening placed in a 2D section such as a wall or a roof of a BIM. … The structural element may be electrical equipment such as a power outlet, a board, or a light switch placed relative to a 2D section such as a wall or a floor.”; Fig. 2 demonstrates the use of a coordinate system to indicate the position of an opening in one of the 2D sections (panels). The aforementioned excerpt from DeKeyser_2016 Par 0080 supports the interpretation that this opening can be for electrical equipment such as a junction box, where wires can pass between sections (panels).).

Tabesh_2006 does not explicitly teach “respective set of coordinates”. However, DeKeyser_2016 does teach this claim limitation (DeKeyser_2016 Par 0038: “In an embodiment, a User Coordinate System (UCS) aligns dynamically with the selected 2D section.”; DeKeyser_2016 Par 0097: “Preferably, the computer-implemented method comprises the step of aligning a coordinate system with said 2D section, preferably aligning a coordinate system with two intersecting section lines of said 2D section.; DeKeyser_2016 Par 0114: “The 2D section determines the User Coordinate System (3; UCS), comprising an orthogonal X- and Y-axis aligned with the 2D section and a Z-axis perpendicular to the 2D section.”).

Tabesh_2006 does not explicitly teach “and selecting one or more panels”. However, DeKeyser_2016 does teach this claim limitation (DeKeyser_2016 Par 0023: “Said reference lines comprise a portion of a line comprised by a selected 2D section, which is comprised by a CAD BIM model.”; DeKeyser_2016 Par 0114: “A user has selected a 2D section”; DeKeyser_2016 Par 0115: “A 2D section 2 has been selected”).

Tabesh_2006 and DeKeyser_2016 are analogous art because they are from the same field of endeavor in computer-aided building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Tabesh_2006 and DeKeyser_2016. The rationale for doing so would be that Tabesh_2006 teaches the concept of using computer software to facilitate the development, routing, and connection of MEP systems in a 3-D building model. DeKeyser_2016 teaches the concept of displaying distances between two points in a building model while the user’s cursor is hovering over a specific 2D section. Therefore, it would have been obvious to combine the teachings of Tabesh_2006 and DeKeyser_2016 for the benefit of the improved ability to immediately estimate dimensions within the model. This presents a design speed improvement over building model design programs that lack this capability (DeKeyser_2016 Par 0048: “Displaying said distances has the advantage that a user can immediately estimate the dimensions of the model and the position of the sought after drawing location with respect to the particular reference lines.”).

Claim 2. Tabesh_2006 in view of DeKeyser_2016 also teaches “wherein the set of coordinates for each of one or more panels in the array of panels where a wire can enter or exit the panel comprise one of a side edge, a front or a back edge, and an area edge of the panel.” (Tabesh_2006 Table 2: “Dimension and location of opening on 6th floor slab (for electrical room) were modified, and another required opening was added” The 6th floor slab opening, which connects the flooring section of the 6th floor with the ceiling section of the 5th floor demonstrates an example of an area edge (per definition provided in instant application specification paragraph 0084) because it is an area where two abutted building sections (panels) overlap.; Tabesh_2006 Fig. 6: This figure demonstrates the use of a front edge to pass electrical conduits (wires) through (per definition provided in instant application specification paragraph 0085).).


Claim 8. Tabesh_2006 teaches “Non-transitory computer readable storage media having instructions stored thereon that, when executed by a processor of a system, the instructions cause the system to perform operations for defining a route for a wire through a three-dimensional building, the method comprising:” (Tabesh_2006 Pg. 1491, Left Col: “Current 3-D modeling technologies, such as Autodesk® Building Systems, provide predefined objects that facilitate the development, routing, and connection of MEP systems in a 3-D model and provide conflict detection mechanisms that help to identify physical interferences.” For clarification, the routing of mechanical, electrical, and plumbing systems includes the routing of electrical wires. The use of software such as Autodesk® Building Systems indicates the use of a computer, which includes a memory and a processor.). The further limitations of claim 8 are substantially the same as claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claim 9. The limitations of claim 9 are substantially the same as claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claims 3-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tabesh_2006 (Tabesh, A. Reza, and Sheryl Staub-French. "Modeling and coordinating building systems in three dimensions: a case study." Canadian Journal of Civil Engineering 33.12 (2006): 1490-1504.) in view of DeKeyser_2016 (US20190095549A1) in further view of China_2019 (CN112564930A).

Claim 3. Tabesh_2006 in view of DeKeyser_2016 does not explicitly teach “further comprising: modeling each panel in the two-dimensional array of panels as a two-dimensional array of quadrilateral cells;”. However, China_2019 does teach this claim limitation (China_2019 Pg. 3, 2nd paragraph: “the route planning calculation based on the latitude and longitude information of each pixel of the original map data and the pass value of each pixel to obtain the optimal optical cable route planning route of the optical cable access point further includes” This excerpt from China_2019 teaches the concept of dividing an area into units, which is the main concept of this claim limitation.). 

Tabesh_2006 in view of DeKeyser_2016 does not explicitly teach “assigning a cost to each cell in the array of cells for the panel;”. However, China_2019 does teach this claim limitation (China_2019 Pg. 2, last paragraph: “the setting of the passing cost value for all pixels in the original map data further includes” This excerpt from China_2019 teaches the concept of assigning a cost value to units of an area, which is the main concept of this claim limitation.).

 Tabesh_2006 in view of DeKeyser_2016 does not explicitly teach “and calculating a route for the wire through each panel based on the assigned costs of the cells in the array of cells for the panel.”. However, China_2019 does teach this claim limitation (China_2019 Pg. 3, 2nd paragraph: “the route planning calculation based on the latitude and longitude information of each pixel of the original map data and the pass value of each pixel to obtain the optimal optical cable route planning route of the optical cable access point further includes” This excerpt from China_2019 teaches the concept of determining a cable route based on the cost value of area units within a potential routing area, which is the main concept of this claim limitation.).

Tabesh_2006, DeKeyser_2016, and China_2019 are analogous art because they are from the same field of endeavor in computer-aided building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Tabesh_2006, DeKeyser_2016, and China_2019. The rationale for doing so would be that Tabesh_2006 teaches the concept of using computer software to facilitate the development, routing, and connection of MEP systems in a 3-D building model. DeKeyser_2016 teaches the concept of displaying distances between two points in a building model while the user’s cursor is hovering over a specific 2D section. China_2019 teaches the concept of determining a cable route based on the cost value (passing cost value) of area units within a potential routing area. Therefore, it would have been obvious to combine the teachings of Tabesh_2006, DeKeyser_2016, and China_2019 for the benefit of the improved effectiveness of cable routing compared to cable routing methods that lack this capability (China_2019 Pg. 3, 7th paragraph: “By setting the pass value, it is convenient for optical cable routing planning to choose along the building The wiring is attached to the side, so as to meet the requirements of actual optical cable installation and wiring. It improves the effectiveness of optical cable routing planning and also improves the practicability of optical cable installation.”).

Claim 4. Tabesh_2006 in view of DeKeyser_2016 in further view of China_2019 also teaches “wherein modeling each panel in the two-dimensional array of panels as the two-dimensional array of quadrilateral cells comprises modeling each panel in the two-dimensional array of panels as a two-dimensional array of quadrilateral cells aligned with a structural design of a corresponding physical panel in the three-dimensional building.” (China_2019 Pg. 3, 2nd paragraph: “the route planning calculation based on the latitude and longitude information of each pixel of the original map data and the pass value of each pixel to obtain the optimal optical cable route planning route of the optical cable access point further includes” This excerpt from China_2019 teaches the concept of dividing an area into units.; Tabesh_2006 Pg. 1494, Right Col: “To develop the 3-D model of the architectural systems, we considered three major groups of elements: Structural elements — columns, beams, concrete walls, slabs, and slab openings. Information regarding these elements was extracted from the structural drawings and schedules.” This excerpt from Tabesh_2006 teaches the concept of importing structural design information into a 3-D model of a building. The combination of the aforementioned excerpts from China_2019 and Tabesh_2006 teaches the concept of dividing a 3-D building model structural layout into units, which is the main concept of this claim limitation.).

Claim 5. Tabesh_2006 in view of DeKeyser_2016 in further view of China_2019 also teaches “wherein selecting one or more panels in the array through which to route the wire based on the unions of the respective set of coordinates for each of the one or more connected panels in the array of panels comprises selecting one or more panels in the array through which to route the wire further based on the defined route for the wire through each panel based on the assigned costs of the cells in the array of cells for the panel.” (Tabesh_2006 Table 2: “Dimension and location of opening on 6th floor slab (for electrical room) were modified, and another required opening was added” This excerpt from Tabesh_2006 teaches the concept of determining a connection point (union) between two building sections (panels). In this instance, the 6th floor slab opening connects the flooring section of the 6th floor with the ceiling section of the 5th floor.; Tabesh_2006 Fig. 6: This figure demonstrates that two sections (wall and ceiling sections) of a building model were chosen (selected) to route electrical conduits (wires) through. The combination of these two excerpts from Tabesh_2006 teaches the concept of choosing (selecting) two building sections (panels) through which to route electrical conduits (wires) based on a predetermined connection point (union) between the two building sections.; China_2019 Pg. 3, 2nd paragraph: “the route planning calculation based on the latitude and longitude information of each pixel of the original map data and the pass value of each pixel to obtain the optimal optical cable route planning route of the optical cable access point further includes” This excerpt from China_2019 teaches the concept of determining a cable route based on the cost value of area units within a potential routing area. The combination of the aforementioned excerpts from Tabesh_2006 and China_2019 teaches the concept of choosing (selecting) two building sections (panels) through which to route electrical conduits (wires) based on a predetermined connection point (union) between the two building sections, and routing the conduit based on the cost value of area units within the potential routing area, which is the main concept of this claim limitation.).

Claim 6. Tabesh_2006 in view of DeKeyser_2016 in further view of China_2019 also teaches “further comprising assigning a cost to each side of each cell in the array of cells for the panel;” (China_2019 Pg. 2, last paragraph: “the setting of the passing cost value for all pixels in the original map data further includes” This excerpt from China_2019 teaches the concept of assigning a cost value to units of an area, which is the main concept of this claim limitation.), and “and wherein assigning the cost to each cell in the array of cells comprises assigning the cost to each cell based on the assigned cost to each side of the cell.” (China_2019 Pg. 2, last paragraph: “the setting of the passing cost value for all pixels in the original map data further includes” This excerpt from China_2019 teaches the concept of assigning a cost value to units of an area, which is the main concept of this claim limitation.).

Claim 7. Tabesh_2006 in view of DeKeyser_2016 in further view of China_2019 also teaches “wherein calculating the route for the wire through each panel based on the assigned costs of the cells in the array of cells for the panel comprises calculating a lowest cost route for the wire through each panel based on the assigned costs of the cells in the array of cells for the panel.” (China_2019 Pg. 3, 2nd paragraph: “the route planning calculation based on the latitude and longitude information of each pixel of the original map data and the pass value of each pixel to obtain the optimal optical cable route planning route of the optical cable access point further includes” This excerpt from China_2019 teaches the concept of determining an optimal cable route based on the cost value of area units within a potential routing area, which is the main concept of this claim limitation. An optimal cable route is being interpreted as a lowest cost route for the wire).

Claim 10. The limitations of claim 10 are substantially the same as claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claim 11. The limitations of claim 11 are substantially the same as claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claim 12. The limitations of claim 12 are substantially the same as claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claim 13. The limitations of claim 13 are substantially the same as claim 6 and are rejected due to the same reasons outlined above for claim 6.

Claim 14. The limitations of claim 14 are substantially the same as claim 7 and are rejected due to the same reasons outlined above for claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 08:30 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK SAUNDERS/Examiner, Art Unit 2146                                                                                                                                                                                                        
/BRIAN S COOK/Primary Examiner, Art Unit 2146